Citation Nr: 0333183	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left knee with removal of a 
foreign body, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  The veteran was awarded the Purple Heart 
Medal and The Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, wherein the RO assigned a 30 percent 
disability evaluation for the service-connected left knee 
disability, effective February 28, 2001, the date the RO 
received the appellant's claim for an increased evaluation 
for the aforementioned disability.  

In a written argument to the RO, dated in June 2002, the 
veteran's representative raised the issue of entitlement to a 
temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 
(2003) for VA surgery on January 19, 1994.  This issue has 
not been developed for appellate review and is referred to 
the RO for appropriate action.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

During the August 2001 VA orthopedic examination, the 
examiner indicated that the veteran demonstrated facial 
grimacing and groaning with flexion and extension of the left 
knee.  Overall, the August 2001 orthopedic examination report 
did not address the veteran's complaints of pain in relation 
to limitation of motion and functional impairment on use of 
the left knee.  Therefore, in order to adequately evaluate 
the veteran's current level of disability with respect to the 
service-connected left knee disability, the Board finds that 
a subsequent VA orthopedic examination which addresses the 
holding of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
especially on the questions of whether or to what extent the 
veteran's symptoms associated with his left knee currently 
affect employment and daily activities, is warranted.  38 
C.F.R. §§ 4.2, 4.10, 4.40, 4.45 (2003).  

In a written argument to the RO, dated in June 2002, the 
veteran requested that the surgical scar on the veteran's 
left knee be separately rated from the other symptomatology 
associated with the veteran's service-connected left knee 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(the Court held that separate disability ratings are possible 
in cases where the veteran has separate and distinct 
manifestations from a single disease entity).  After 
reviewing the claims folder, the RO must discuss and decide 
whether the veteran is entitled to separate service 
connection for a scar of the left knee.  

The Board believes that the issue of entitlement to service 
connection for a scar of the left knee is inextricably 
intertwined with the veteran's service-connected left knee 
disability.  It is the Board's opinion that in order to 
address all of the issues in a clear and concise manner, this 
case should be remanded, and the left knee disability should 
be considered again by the RO prior to the Board's final 
appellate decision.  This action would prevent a disjointed 
decision and/or piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103 (1990); 972 F.2d 331 (Fed. Cir. 
1992).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left knee 
disability since August 2001.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims folder.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
service-connected left knee disability.  
All indicated studies should be performed 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  The examiner must indicate 
that a review of the claims file was 
made. 

The examiner should note the location of 
the veteran's service-connected left knee 
scar.  The size of the scar should be 
reported.  The examiner should indicate 
whether the scar is poorly nourished, 
tender and painful on objective 
demonstration, or whether the scar 
repeatedly ulcerates.  The examiner 
should also note whether the scar affects 
functioning of the affected part.

The examiner must comment on whether 
during the examination, there is 
objective evidence of left knee 
instability, pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
knee.  In addition, the physician should 
indicate whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups of the left 
knee.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  Finally, for all 
manifestations present, the examiner 
should comment on their effect on the 
ability of the veteran to perform average 
employment in a civil occupation (without 
consideration of age).  If the examiner 
is unable to provide any of the requested 
information with any degree of medical 
certainty, the examiner should clearly so 
state, and explain why.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in the report.

After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

4.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue on 
appeal with consideration of Esteban v. 
Brown, 6 Vet. App. 259 (1994), DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 
VAOPGCPREC 23 -97, as appropriate, with 
regard to separate ratings based on 
findings of left knee instability, if 
any, left knee arthritis and post-
surgical left knee scarring.

5.  The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include as 
amended during the rating period on 
appeal.  An appropriate period of time 
should be allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




